DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes on Terms
317 - Second type node is a maintenance base station, First type node is UE
90-95, First type measurement – power value, average power, energies, RSSI, sidelink RSSI, filtering
361-365, Second type measurement – channel busy ratio, channel busy quantity, channel occupancy ratio
764-770, Third type measurement – channel occupancy ratio (CR), channel occupancy quantity (CQ)

Allowable Subject Matter
Claim 11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 2, 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US-20180048577) in view of Khoryaev (US-20220039080).
As to claim 1, 3: Gulati teaches a method in a first-type communication node for wireless communications, comprising: performing X first-type measurement(s) in a target time-frequency resource pool, the X first-type measurement(s) being respectively used for acquiring X first-type measurement value(s), X being a positive integer ([0070]: energy measurement on a resource as a first type measurement); performing a target second-type measurement, the target second-type measurement being used for acquiring a second-type measurement value ([0070]: CBR is a second-type measurement); and transmitting a first radio signal ([0070]: energy measurements using probes of a set of resources); wherein the X first-type measurement value(s) is(are) used for the target second-type measurement ([0070]: energy-based CBR), and the target time-frequency resource pool is one of Q alternative time-frequency resource pools ([0073]: CBR for data resources and CBR for control resources) related to a … of subcarriers occupied by the first radio signal, Q being a positive integer greater than 1; there exist two of the Q alternative time-frequency resource pools that comprise different time-frequency resources (fig.2b, fig.2d, [0073]: CBR for data resources and CBR for control resources occupy different resource elements); the second-type measurement value acquired after performing the target second-type measurement ([0070]: CBR value from CBR measurement)  is used for determining at least one of a Modulation Coding Scheme (MCS) employed by the first radio signal or time-frequency resources occupied by the first radio signal ([0080]: CBR used to adjust MCS).
Gulati may not explicitly teach Subcarrier Spacing(SCS).  However, Khoryaev teaches Subcarrier Spacing(SCS) ([0096]: V2X / 3GPP frame structure includes subcarrier spacing) (see also US-20180279259 [0042, 82]: subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement subcarrier spacing, taught by Khoryaev, into the communication system, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Gulati and Khoryaev in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 2, 14: Gulati teaches a method in a second-type communication node for wireless communications, comprising: transmitting first information ([0070]: energy threshold; wherein examiner takes official notice that control parameters are commonly transmitted between the BS and UE using control channels like RRC or higher layer signaling); wherein X first-type measurement(s) performed in a target time-frequency resource pool is(are) used for acquiring X first-type measurement value(s), X being a positive integer ([0070]: energy measurement on a resource as a first type measurement); the target time-frequency resource pool is one of Q alternative time-frequency resource pools ([0073]: CBR for data resources and CBR for control resources) related to an … of subcarriers occupied by a first radio signal, and there exist two of the Q alternative time-frequency resource pools that comprise different time-frequency resources, Q being a positive integer greater than 1 (fig.2b, fig.2d, [0073]: CBR for data resources and CBR for control resources occupy different resource elements); the X first-type measurement value(s) is(are) used for a target second-type measurement ([0070]: energy-based CBR), the target second-type measurement is used for acquiring a second-type measurement value ([0070]: CBR value from CBR measurement), and the second-type measurement value acquired after performing the target second-type measurement is used for determining at least one of an MCS employed by the first radio signal or time-frequency resources occupied by the first radio signal ([0080]: CBR used to adjust MCS); each of X1 first-type measurement value(s) of the X first-type measurement value(s) is greater than a target threshold ([0070-0074]: Sth energy threshold), the second-type measurement value acquired after performing the target second-type measurement is equal to a ratio of X1 to the X, X1 being a non-negative integer no greater than the X, and the first information is used for determining the target threshold ([0070-74]: ratio of probes with energy above threshold and number of probes).
Gulati may not explicitly teach SCS.  However, Khoryaev teaches SCS ([0096]: V2X / 3GPP frame structure includes subcarrier spacing) (see also US-20180279259 [0042, 82]: subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement subcarrier spacing, taught by Khoryaev, into the communication system, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Gulati and Khoryaev in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 4, 5, 6, 7, 9, 10, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US-20180048577) in view of Khoryaev (US-20220039080).
As to claim 4, 15: Gulati teaches the first-type communication node according to claim 3, 14, wherein the Q alternative time-frequency resource pools (fig.2b, fig.2d, [0073]: CBR for data resources and CBR for control resources occupy different resource elements).
Gulati may not explicitly teach … respectively correspond to Q alternative SCSs, one of the Q alternative SCSs corresponding to the target time-frequency resource pool is the same as the SCS of subcarriers occupied by the first radio signal.  However, Koryaev teaches … respectively correspond to Q alternative SCSs, one of the Q alternative SCSs corresponding to the target time-frequency resource pool is the same as the SCS of subcarriers occupied by the first radio signal ([0096]: V2X / 3GPP frame structure includes subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement subcarrier spacing, taught by Khoryaev, into the communication resources, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Gulati and Khoryaev in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Koryaev discloses subcarrier spacing, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the SCS, including to being the same, absent a showing of criticality by Applicant.  

As to claim 5, 16: Gulati teaches the first-type communication node according to claim 3, 14, wherein any of the Q alternative time-frequency resource pools consists of a group of time-frequency resource subpools that occur periodically in time domain; all time-frequency resource subpools of the Q alternative time-frequency resource pools occupy equal numbers of multicarrier symbols, or, a number of multicarrier symbols occupied by any time-frequency resource subpool of the Q alternative time-frequency resource pools … (fig.2b, fig.2d, [0073]: CBR for data resources and CBR for control resources occupy different resource elements).
Gulati may not explicitly teach is related to its corresponding SCS.  However, Khoryaev teaches is related to its corresponding SCS ([0096]: V2X / 3GPP frame structure includes subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement subcarrier spacing, taught by Khoryaev, into the communication resources, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Gulati and Khoryaev in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6: Gulati teaches the first-type communication node according to claim 3, wherein the first measurer performs Q0 group(s) of first-type measurements respectively in Q0 alternative time-frequency resource pool(s) ([0070]: perform energy measurement of a resource of a set of resources) of the Q alternative time-frequency resource pools ([0073]: probes measure energy of data resources and control resources), and the Q0 group(s) of first-type measurements is(are respectively) used for acquiring Q0 group(s) of first-type measurement values ([0073]: CBR measurement to acquire CBR values); wherein each of the Q0 alternative time-frequency resource pool(s) is different from the target time-frequency resource pool, Q0 being a positive integer less than the Q ([0073]: CBR for data resources and CBR for control resources; if Q0 = 1 data resource pool, Q = 1 data resource pool and 1 control resource pool, so Q0 = 1 is less than Q = 2).

As to claim 7: Gulati teaches the first-type communication node according to claim 6, wherein the second measurer performs Q1 second-type measurement(s), and the Q1 second-type measurement(s) is(are respectively) used for acquiring Q1 second-type measurement value(s) ([0073]: CBR measurement to acquire CBR values); wherein Q1 group(s) of first-type measurement values in the Q0 group(s) of first-type measurement values is(are respectively) used for the Q1 second-type measurement(s), Q1 being a positive integer no greater than the Q0 ([0073]: Q1 energy measurements used for Q1 CBR measurement, Q1 no greater than Q0 if they are both 1); each of the Q1 second-type measurement value(s) is no less than the second-type measurement value acquired after performing the target second-type measurement (interpretation, Q1 CBR values is no less than CBR values of CBR measurement) ([0073]: Q1 CBR values are the same from the CBR values from a CBR measurement).

As to claim 9: Gulati teaches the first-type communication node according to claim 3, wherein the first transceiver receives first information ([0070]: energy threshold; wherein examiner takes official notice that control parameters are commonly transmitted between the BS and UE using control channels like RRC or higher layer signaling); wherein each of X1 first-type measurement value(s) of the X first-type measurement value(s) is greater than a target threshold ([0070-0074]: Sth energy threshold), the second-type measurement value acquired after performing the target second-type measurement is equal to a ratio of X1 to the X, X1 being a non-negative integer no greater than the X ([0070-74]: ratio of probes with energy above threshold and number of probes); and the first information is used for determining the target threshold ([0070-73]: energy threshold).

As to claim 10, 18: Gulati teaches the first-type communication node according to claim 3, 14, wherein the first transceiver transmits a first signaling ([0080]); wherein the first signaling is used for indicating at least one of the MCS employed by the first radio signal ([0080]: CBR, which employs energy measurements, used to adjust MCS) or the time-frequency resources occupied by the first radio signal, and the first signaling is transmitted via an air interface ([0080]: energy probes occupy the resources upon which they are transmitted); each of the Q alternative time-frequency resource pools belongs to a first time window in time domain (fig.2b, fig.2d, [0073]: CBR for data resources and CBR for control resources occupy finite window of time).
Gulati teaches the CBR measurement ([0070-73]: CBR measurement), but may not explicitly teach the target second-type measurement is performed in a second time window, an end time of the first time window is no later than a start time of the second time window, and an end time of the second time window is no later than a start time for transmission of the first radio signal. However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gulati discloses CBR measurements, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the window including at the time of a first radio signal, absent a showing of criticality by Applicant.  

Claim 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US-20180048577), Khoryaev (US-20220039080) in view of Li (US-20190313279). 
As to claim 8, 17: Gulati teaches the first-type communication node according to claim 3, 14, wherein the target time-frequency resource pool comprises X time-frequency unit(s), the X first-type measurement(s) is(are respectively) performed in the X time-frequency unit(s) ([0070]: energy measurements in resources); a characteristic measurement value is one of the X first-type measurement value(s), one of the X first-type measurement(s) used for acquiring the characteristic measurement value is performed in a characteristic time-frequency unit, the characteristic time-frequency unit is one of the X time-frequency unit(s) ([0070, 72, 73]: take on average of the CBR, number of probes with energy over threshold divided by the number of probes within the available resources), the characteristic time-frequency unit comprises X2 multicarrier symbol(s) in time domain (fig.2, [0003, 0004, 37]: OFDMA symbols are being measured, wherein OFDMA are multicarrier time-frequency symbols by design).
Gulati may not explicitly teach and the characteristic measurement value is an average value of a sum of received power in each of the X2 multicarrier symbol(s) within frequency-domain resources occupied by the characteristic time-frequency unit.  However, Li teaches and the characteristic measurement value is an average value of a sum of received power in each of the X2 multicarrier symbol(s) within frequency-domain resources occupied by the characteristic time-frequency unit ([0017]: average value of the receive energy).
Thus, it would have been obvious to one of ordinary skill in the art to implement average value of received energy, taught by Li, into the energy measurements, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol and to obtain a single manageable number as opposed to a wide range of values. In addition it would have been obvious to combine Gulati and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US-20180048577), Khoryaev (US-20220039080) in view of Atungsiri (US-20200029285).
As to claim 12, 20: Gulati teaches the first-type communication node according to claim 3, 14.
Gulati may not explicitly teach wherein the first transceiver receives third information; wherein the third information is used for determining the SCS of subcarriers occupied by the first radio signal.  However, Atungsiri teaches wherein the first transceiver receives third information; wherein the third information is used for determining the SCS of subcarriers occupied by the first radio signal ([0014]).
Thus, it would have been obvious to one of ordinary skill in the art to implement third information, taught by Atungsiri, into the communication system, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol and to determine SCS. In addition it would have been obvious to combine Gulati and Atungsiri in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US-20180048577), Khoryaev (US-20220039080) in view of Li (US-20190313279).
As to claim 13: Gulati teaches the first-type communication node according to claim 3.
Gulati may not explicitly teach wherein the second measurer performs Y third-type measurement(s) in a third time window, the Y third-type measurement(s) is(are respectively) used for acquiring Y third-type measurement value(s), Y being a positive integer, wherein the second-type measurement value acquired after performing the target second-type measurement is used for determining a first upper bound, a sum of the Y third-type measurement value(s) is no greater than the first upper bound, a time-domain position of the third time window is related to time-frequency resources occupied by the first radio signal, and the Y third-type measurement value(s) is related to a number of time-frequency resources occupied by a radio signal transmitted by a transmitter of the first radio signal in the third time window.  However, Li teaches wherein the second measurer performs Y third-type measurement(s) in a third time window, the Y third-type measurement(s) is(are respectively) used for acquiring Y third-type measurement value(s), Y being a positive integer ([0036, 160]: channel occupation measurement), wherein the second-type measurement value acquired after performing the target second-type measurement is used for determining a first upper bound ([0083-86]: CRLimit is maximum value of CR), a sum of the Y third-type measurement value(s) is no greater than the first upper bound ([0083-86, 225]: CRLimit is maximum sum value of CR), a time-domain position of the third time window is related to time-frequency resources occupied by the first radio signal ([0083-86, 220, 225, 226]: CBR interval), and the Y third-type measurement value(s) is related to a number of time-frequency resources occupied by a radio signal transmitted by a transmitter of the first radio signal in the third time window ([0083-86, 220, 225, 226]: CBR interval).
Thus, it would have been obvious to one of ordinary skill in the art to implement CBR intervals and CR limit, taught by Li, into the communication system, taught by Gulati, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Li and Gulati in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466